Title: Abigail Adams to Hannah Carter Smith, 17 January 1800
From: Adams, Abigail
To: Smith, Hannah Carter


				
					my Dear Mrs Smith
					Philadelphia Janry 17 1800—
				
				I thank You my Dear Mrs Smith for your obliging Letter, and for Your care of mine & mrs smiths Cloaths, which came safe to hand. the Trunk I presume is Yours. it shall be duly returnd to You— Mrs Otis and Mrs Lee have just left me. Mrs Lee is innoculated for the small pox, so that she will not be able to go into company very Soon. she appears a pleasent amiable Woman. mr Lee is much esteemed

here. I have never had so little leisure time for writing any session of congress that I have been here. the Philadelphians think it will be the last opportunity they will have to Shew their personal respect, and I have received visits from those who never before visited me, and all who ever did. I cannot get a morning to write to a friend, unless I deny myself to company. all these visits must be returnd, and what with dinning company always twice a week, frequently three times, I find My time altogether occupied; I can read only newspapers enough of them, in all conscience, but I find leisure for little else and My Friends have reason to complain that I do not write to them. I have great cause for thankfullness that my Health is so much restored that untill last sunday, I have not been absent from meeting since I came to the city, or once been obliged to lie down upon my Bed in the Day Time. last week I was attackd with a turn of the old intemitting which unstrung me, deprived Me of my sleep, and made me quite sick I was bled immediatly, and find myself much releived, my sleep restored—and I hope the fever banishd. the Weather of 1800 has been unusually mild and dry—too warm I fear for future Health before this reaches You, you will have seen and admired mrs Washingtons answer to the Letter of the President, so expressive, so dignified so pathetic that either adding or diminishing a word would have derogated from its excellence yet there are persons who will not allow her the Merrit of having pen’d it. I know the contrary. it bears the strong marks of a heart deeply wounded and penetrated, still holding up to view the bright example & disinterested conduct of her Dear departed Friend, and striving to emulate it, by relinquishing the only consolatary hope left her, of Mingleing her Ashes in the same Melancholy Tomb with his; not only her last Letter to me, but many others which upon different occasions and subjects I have received from her—show her to be not only a Good a virtuous a Religious woman, but of a Dignified mind. Such was however the agitated state of it, that she could not see mr shaw whilst he staid. she endeavourd it several times, but perhaps the flood of Grief which had not flowd in the common course previous to her opening, and reading the Letters, and sympathy of private Friendship, gave vent and poured forth in such copious streams that She said she could not behave as she ought, and excused herself by sending particular messages of Regard respect and attachment to the Family— I inclose You the Letter that you may preserve it, as I have Done as an honour to our Sex
				
				You kindly my Dear Friend inquire after my son and Family at Berlin— Thomas has received a Letter from him of sepbr 7th dated at Dresden. he says that he had been visited with an intermitting fever, but that he was quite recoverd, and his Health good, that the Baths had proved very benificial to Mrs Adams health who was much recoverd from her last illness: this is very agreable intelligence to me tho his Letter was four months old. we have not any since his return to Berlin—
				I pray You to present my Love to cousin Betsy. I wish she could pass some weeks with us this Winter. the gayety of the city has been much overcast by the universal mourning, and the real grief felt upon the great National dispensation of Providence. as to the fever, or the calamities in concequence of it, except to the personal mourners, little notice is taken of it; and the love of pleasure and amusement, overbalancis the calamities of Life— I fear there is too much levity of Character in this picture, tho drawn from the Life— In the Day of adversity consider, is judicious advice—
				Mrs Smith desires to be kindly rememberd. caroline has been threatned with a dissorder very prevelent with Children here, the Hives. she is taking an Emetic to day. I must bid you adieu to dress, for tis after three oclock. I must sit down to day to a table of Antis, the members of this state and N york— but as I am you know the Servant of these good people, I must endeavour to discharge my Duty to them. they will at least manifest as much politeness as citizen Jonny Randolph. I may be allowd however to say that I should follow My present employment with more pleasure to myself.
				I am my Dear Friend affecionatly / Yours
				
					A Adams
				
			